Citation Nr: 0841153	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-33 054	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs Regional 
Office in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his friend



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 and September 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles and San Diego, 
respectively.  In February 2004, the RO denied service 
connection for residuals of left eye injury.  In September 
2004, the RO denied the veteran's claim for glaucoma finding 
that the evidence was not new and material.  

In September 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

In August 2003, the veteran filed a claim for injuries he 
sustained to his left eye during service.  There is no new 
diagnosis of record for the veteran's left eye disability 
besides glaucoma.  Therefore, in his August 2003 claim, the 
veteran is asserting a new theory for why his glaucoma of his 
left eye should be service-connected.  The Court has said 
that a new theory of entitlement is not a new claim.  Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).  For that reason, 
the veteran's appeal will be adjudicated as claim to reopen 
his previously denied claim for service connection for 
glaucoma.


FINDINGS OF FACT

1. Entitlement to service connection for glaucoma was denied 
in a December 1996 rating decision, because there was no 
current diagnosis of glaucoma or evidence of a diagnosis of 
glaucoma during service; a notice of disagreement was not 
received within one year of the notice of that decision. 

2. Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered, and which relates to a fact necessary 
to substantiate the claim, the absence of which was the basis 
of the previous denial.

3.  Current glaucoma is the result of an injury the veteran 
sustained during service.  


CONCLUSIONS OF LAW

1. The December 1996 rating decision that denied entitlement 
to service connection for glaucoma of the left eye is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).

2. Evidence received since December 1996 is new and material, 
and his claim for service connection for glaucoma of the left 
eye is reopened.  38 C.F.R. §§ 3.156(a), 1105 (2008).

3. Glaucoma was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board has found the evidence currently of record is 
sufficient to establish entitlement to service connection for 
his claimed glaucoma of the left eye.  No further notice or 
assistance is required to aid the veteran in substantiating 
the claim.  

The veteran contends that he has developed glaucoma of the 
left eye as a result of an injury he sustained during 
service.  He argues that he has submitted evidence that is 
sufficient to both reopen his claim and to establish service 
connection for his disability.   

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Entitlement to service connection for glaucoma of the left 
eye was denied in a December 1996 rating decision.  The 
veteran was notified of that decision in January 1997, but 
did not submit a notice of disagreement within one year of 
that notice, and the decision became final.  38 U.S.C.A. 
§ 7105(c).

Final decisions may be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  The new presented evidence is presumed to be credible 
for purposes of determining whether or not it is new and 
material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence considered in the December 1996 Board decision 
included the veteran's service treatment records, VA 
inpatient treatment records from August 1996, VA outpatient 
treatment records from May 1989, VA Emergency Room treatment 
from 1988 to 1989, VA treatment records from December 1985 to 
July 1988, VA treatment records from August 1977 and a letter 
from a private physician showing that the veteran had been 
treated for blurred vision in January 1986.

The decision was based on findings that the veteran had no 
current diagnoses of glaucoma of the left eye and there was 
no evidence of treatment for glaucoma during service or 
within year following discharge from service.  

Evidence received from the veteran and his representative 
since the December 1996 decision includes inpatient treatment 
records from July to August 1999 showing a diagnosis of 
glaucoma, an August 1999 fee-basis examination, a July 2003 
letter from a private physician, Dr. R., a letter from a VA 
physician, Dr. M., a January 2003 VA treatment record, a July 
2001 VA treatment record, a copy of the veteran's service 
medical records showing injury to the veteran's left eye, an 
April 2004 letter from a VA physician, Dr. P.W., an April 
2003 note from a private physician, Dr. S., outpatient 
treatment records from August 1996 to November 2007 from Long 
Beach VAMC, outpatient treatment records from July 1999 to 
September 2007 from Los Angeles VAMC, and outpatient 
treatment records from July 2005 to March 2001 from Palo Alto 
VAMC.  

This evidence is new, in that it contains information that 
was not considered by the December 1996 decision makers.  The 
new evidence is material, as it shows a current diagnosis of 
glaucoma as well as a nexus between the veteran's current 
diagnosis and the veteran's service.  As the evidence is both 
new and material, the veteran's claim is reopened. The Board 
will now proceed to review the veteran's entire claim on a de 
novo basis.

Analysis

The veteran's service treatment records show that he was 
treated for a left eye injury after being struck over the eye 
with a soft ball.  The treatment records show edema of the 
orbit, with slow reaction.

The post service medical records show that the veteran was 
treated for blurred vision in January 1986.  The record shows 
findings of glaucoma in July and August 1999.  In August 
1999, a fee-basis examiner stated that the veteran was blind 
due to diabetic retinopathy and glaucoma.

In July 2003, Dr. R. stated that he had treated the veteran 
for glaucoma, and the veteran had informed him of the 
traumactic injury during service.  Dr. R. opined that it is 
possible that the trauma contributed to the veteran's 
glaucoma.  In April 2004, Dr. P.W. stated that trauma can be 
a risk factor for development of glaucoma, and therefore the 
glaucoma of the left eye could have been exacerbated by the 
history of trauma.  In April 2003, Dr. S. wrote that the 
veteran's injury to his left eye in 1961 lead to the current 
glaucoma.  The record contains no competent opinions to the 
contrary of the private physicians.

As there is a current diagnosis of glaucoma of the left eye, 
evidence that this the veteran sustain trauma to his eye 
during active service, and evidence of opinions linking the 
veteran's current disability to the veteran's service, 
entitlement to service connection is warranted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for glaucoma.

Entitlement to service connection for glaucoma is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


